HAWKINS, Presiding Justice,
specially concurring:
The State having failed to make a jury issue on Reed’s guilt of the crime of embezzlement, I concur in vacating his conviction and discharging him. This should conclude the majority opinion, in my view. Dunn Const. Co. v. Craig, 191 Miss 682, 3 So.2d 834 (1941); City of Jackson v. Wallace, 189 Miss. 252, 196 So. 223 (1940); Aetna Ins. Co. v. Commander, 169 Miss. 847, 153 So. 877 (1934).
DAN M. LEE, P.J., and GRIFFIN and ZUCCARO, JJ., join this opinion.